                             UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                      WESTERN DIVISION




LOGAN LUNDAHL,HOLLILUNDAHL,                                     5:17-CV-05069-LLP


                       Plaintiffs,

       vs.                                           ORDER Denying Miscellaneous motions


JP MORGAN CHASE BANK, OLD
REPUBLIC INSURANCE CO., MEL
HOFFMAN, LOS ANGELES HOMEOWNERS
AID, LILIA CHAVARIN, AMERICAN
MODERN INSURANCE GROUP, FIRST
AMERICAN TITLE INSURANCE CO., DOES
l-IO, HSBC, SMHH COUNTY, TX, LOIS
MOSLEY, PAUL KELLEYJR., SANDRA
COPELAND, DAVID GILBERTSON, IN
THEIR ADMINISTRATIVE CAPACniES;
CRAIG    PFEIFLE, IN       THEIR
ADMINISTRATIVE CAPACITIES; AND
AMERICAN TITLE INSURANCE CO.,

                       Defendants.


       Plaintiffs, Logan Lundahl and Holli Lundahl, filed a pro se aetion against defendants and

requested leave to proceed in forma pauperis, which was later granted. Dockets I, 2, 3, and 15.

In their amended complaint the plaintiffs allege over fifteen different violations of various

federal and state statutes. See Docket 27 at 1-2. Plaintiffs asserted that this Court had personal

jurisdiction over the defendants due to a RICO statute. Id.

       The defendants' filed motions to dismiss (Dockets 31, 34, 36, and 41) based on lack of

personal jurisdiction and failure to state a claim upon which relief can be granted. Plaintiffs

responded to the defendants' motions to dismiss. Dockets 49, 50, 51. This Court granted

defendants' motions to dismiss because plaintiffs failed to show that this Court had personal

jurisdiction over the defendants. See Docket 98. Judgment was entered in favor of defendants

and against plaintiffs. Docket 99.
       Now, plaintiff, Holli Lundahl moves to amend the judgment. Docket 101. Plaintiff,

Logan Lundahl did not sign this motion, but Holli asserts that the "Plaintiffs HOLLI LUNDAHL

and LOGAN LUNDAHL" filed the motion. See Docket 101 at 1,4. This Court notes that under

28 U.S.C. § 1654 "[i]n all courts of the United States the parties may plead and conduct their

own eases personally or by counsel." Further, the Federal Rule of Civil Procedure 11(a) requires

that "[ejvery pleading, written motion or other paper must be signed . . . by a party personally if

the party is unrepresented." "Pro se litigants may not represent the interests of other parties."

Litschewski v. Dooley, 2012 WL 3023249 at *n. 1 (D.S.D. July 24, 2012); see e.g., Fymbo v.

State Farm Fire and Cas. Co., 213 F.3d 1320, 1321 (10th Cir. 2000)("A litigant may bring his

own claims to federal court without counsel, but not the claims of others.") Holli may not file

motions on behalf of plaintiff, Logan Lundahl. Each pro se litigant must personally sign every

pleading and motion before the court.

       In her own motion to amend the judgment, Holli claims that this Court sua sponte

dismissed the complaint and that she did not have a chance to respond. Docket 101 at 2. The

record shows that plaintiffs responded to defendants' motions to dismiss. Dockets 49, 50, 51.

Plaintiffs have filed numerous supplements, declarations, and emergency petitions in this action.

See Dockets 47, 71, 72, 73, 74,78, 81, 82, 83, 84. Holli also filed a declaration and a supplement

to support her motion to amend the judgment. See Dockets 102 and 103. "Rule 59(e) motions

serve the limited function of correcting manifest errors of law or fact or to present newly

discovered evidence." Innovative Home Health Care, Inc. v. P.T.-O.T. Assocs. of the Black Hills,

141 F.3d 1284, 1286 (8th Cir. 1998) (internal punctuation and citations omitted). The Eighth

Circuit has held that motions for reconsideration"'cannot in any case be employed as a vehicle

to introduce new evidence that could have been adduced[.]'"Hagerman v. Yukon Energy Corp.,
839 F.2d 401, 414 (8th Cir. 1988)(quoting Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d

246, 251 (7th Cir. 1987). "Such motions cannot be used to introduce new evidence, tender legal

theories, or raise arguments whieh could have been offered or raised prior to entry ofjudgment."

United States v. Metropolitan St. Louis Sever Dist., 440 F.3d 930, 933 (8th Cir. 2006). Plaintiffs

had ample opportunity and did argue why this Court had personal jurisdiction over the

defendants in their responses to the defendants' motions to dismiss. See Dockets 49, 50, 51.

Holli cannot now use a 59(e) motion and declaration in support to show personal contacts that

they could have offered or raised in their responses. Thus, Holli's motion to amend judgment

(Docket 101) is denied. Plaintiff's remaining motions; to amend eomplaint' (Docket 105); for

Rule 54(b) Certification" (Docket 106), and Petition for Permission to File Complaint^ (Docket

107) are denied as moot because this Court has entered a judgment against the plaintiffs (Docket

99)in this action.

        IT IS ORDERED:


        1. That plaintiffs motion to amend judgment(Docket 101) is denied.

        2. That plaintiff's remaining motions(Dockets 103, 105, 106, 107) are denied as moot.

    DATED Decemberl8,2019.
                                              BY THE COURT:



ATTEST:                                                       ift.
MATTHEW W.THELEN,CLERK                                  L. Piersol
                                              United States District Judge




'The remaining motions(Dockets 105,106,107)have Holli Lundahl and Heidie Lundahl listed as
|he plaintiffs. Heidie Lundahl was not a named plaintiff in this case.
